 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 United States of America,                                 Case Nos.: 2:17-cr-00142-JAD-VCF

 4              Plaintiff
                                                        Order Denying Defendant’s Motion to Stay
 5 v.                                                    and Deeming Objections to PSR Waived

 6 Brian Wright,                                                     [ECF Nos. 167, 168]

 7              Defendant

 8             Pro se defendant Brian Wright is pending sentencing on his conviction for two counts of

 9 assault of a federal officer. He recently moved the Ninth Circuit for a stay of sentencing so that

10 he can petition for a writ of mandamus. Because I cautioned Wright at the last hearing that I

11 would not continue his sentencing again absent an order from the Ninth Circuit, I issued an order

12 earlier today making clear that “Wright’s latest Ninth Circuit filing changes nothing” and that

13 this sentencing would proceed as scheduled on March 5, 2019.1 “And because Wright did not

14 file a sentencing memorandum by the Court’s extended deadline,” and the deadline for objecting

15 to the presentence investigation report (PSR) has long since passed, I deemed any potential

16 objection as waived.2

17             Shortly after my order was docketed, the court received from Wright mailed objections to

18 the PSR and a motion to stay his sentencing pending the Ninth Circuit’s ruling.3 In his motion,

19 Wright cites to Federal Rule of Appellate Procedure 8(a)(1), which requires a party seeking a

20 stay from a circuit court pending an appeal to that court to first move the district court for a stay

21

22   1
         ECF No. 166 at 2.
23   2
         Id.
     3
         ECF Nos. 167–68.
 1 of the judgment or order being appealed. Wright’s only stated justification for staying his

 2 sentencing is his bald assertion that the Ninth Circuit will overturn his conviction,4 but he has

 3 cited no authority establishing that a district court may stay a sentencing based on the likelihood

 4 of a successful appeal. Because I perceive no legal basis for granting a stay, I deny Wright’s

 5 motion and again clarify that his sentencing will proceed as scheduled. And although

 6 Wright eventually filed his objections to the PSR, they are long overdue and are still deemed

 7 waived.5 Accordingly,

 8            IT IS HEREBY ORDERED that Wright’s motion to stay [ECF No. 168] is DENIED.

 9 His sentencing in this case will proceed on Tuesday, March 5, 2019, at 2 p.m. His objections

10 to the PSR [ECF No. 167] are deemed WAIVED.

11            Dated: March 1, 2019

12                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
13

14

15

16

17

18

19

20

21

22
     4
         ECF No. 168 at 2.
23   5
       See Fed. R. Crim. P. 32(f) (objections due 14 days after receipt of PSR). Wright received the
     revised PSR on January 7, 2019, making his objections due January 21, 2019.

                                                     2
